 VANELLABUICK OPEL, INC.Vanella Buick Opel,Inc. and Local 259, United Auto-mobile Workers,International Union,United Auto-mobile,Aerospace and Agricultural ImplementWorkers of America.Case 22-CA-4606April 7, 1972DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND KENNEDYUpon a charge filed on October 1, 1971, by Local259, United Automobile Workers, International Un-ion, United Automobile, Aerospace and AgriculturalImplement Workers of America, herein called theUnion, and duly served on Vanella Buick Opel, Inc.,herein called the Respondent, the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 22, issued a complaint on No-vember 9, 1971, against Respondent, alleging that Re-spondent had engaged in and was engaging in unfairlaborpracticesaffectingcommercewithin themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before a Trial Examiner were duly servedon the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on Sepember 10, 1971,following a Board election in Case 22-RC-4745, con-ducted pursuant to an agreement for consent election,the Union was duly certified as the exclusive collec-tive-bargaining representative of Respondent's em-ployees in the unit found appropriate;' and that,commencing on or about September 20, 1971, and atall times thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On November 18, 1971, Repsondent filed itsanswer to the complaint admitting in part, and deny-ing inpart, the allegations in the complaint.On December 6, 1971, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on December 10,1971, the Boardissued anorder transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-'Officialnotice is taken of the record in the representation proceeding,Case 22-RC-4745, asthe term"record" is defined in Secs.102.68and 102.69(f) ofthe Board'sRules and Regulations, Series 8, as amended.SeeLTVElectrosystems, Inc,166 NLRB938, enfd. 388F.2d 683 (C.A. 4, 1968);Golden AgeBeverageCo.,167 NLRB 151,Intertype Co v. Penello,269 F.Supp. 573 (D.C. Va., 1967),Follett Corp.,164 NLRB 378, enfd. 397 F.2d 91(C.A. 7, 1968);Sec. 9(d) of the NLRA.215after filed a response to Notice To Show Cause, styledas a Memorandum in Opposition to Motion for Sum-mary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:RULING ON THE MOTION FOR SUMMARY JUDGMENTIn its answer the Respondent admits the materialfactual allegations of the complaint,denying only theUnion's status as exclusive representative of a majori-ty of the employeesin the bargaining unit. As anaffirmative defense,the answer asserts that the Re-gionalDirectorimproperlyoverruled challenges tothe ballots of two employees in finding them eligibleto vote in the election.This argument is also raised inthe response to the NoticeTo Show Cause.Counselfor the General Counsel contends that the Respon-dent presents no factual issues litigable before theBoard and that the Respondent's refusal to bargain inviolation of Section 8(a)(1) and(5) has been estab-lished.We fully agree.In the election held on October 8,1970, pursuant toan agreement for consent election inCase 22-RC-4745, the Unionreceived seven votes,another unionreceived six, one vote was cast for no union,and twoballots were challenged on the ground that the voterswere not employees.In a Report on Challenged Bal-lots issued October 30,1970, the Regional Directorpostponed his decision on the challenges pending de-termination of the unfair labor practice charges whichalleged that the two voters casting the challenged bal-lots were the subjects of chargesthat theyhad beendiscriminatorily discharged in violation of Section8(a)(3) and(1) of the Act. The TrialExaminer sus-tained the 8(a)(3) allegations and severed the repre-sentation case and remanded it to the RegionalDirector with the recommendation that the two bal-lots be counted.In its Decision and Order,2 the Boardfound onlyone of the challenged voters had beendiscriminatorily discharged because of union activity,but did not order his reinstatement because, in theabsence of discrimination,he would have been laidoff at a later time.Thereafter, the Regional Director issued a Supple-mental Report on Challenged Ballots on August 26,1971. On the basis of his "independent considerationof the entire record," including the Board'sDecisionand Order and the Respondent'sbrief tothe TrialExaminer,he found that the two voters "were on lay-2Vanella Buick Opel,Inc.,191NLRB No. 107 (1971)196 NLRB No. 28 216DECISIONSOF NATIONAL LABOR RELATIONS BOARDoff status prior to the election and had a reasonableexpectancy of recall as of the date of the election." Hetherefore overruled the two challenges. The Respon-dent did not request review of the Regional Director'saction. After the counting of the challenged ballots,the revised tally showed nine votes for the Union andno change in the other votes, giving the Union a ma-jority. The Regional Director then certified the Unionon September 10, 1971.Absent newly discovered or previously unavailableevidence, or special circumstances, a respondent in aproceeding alleging a violation of Section 8(a)(5) isnot entitled to relitigate issues that were or could havebeen litigated in a prior representation proceeding.'Here,the Respondent not only raises no issues notdetermined by the Regional Director under his au-thority to make final and binding determinations be-stoweduponhimby the parties to theconsent-election agreement,but also it failed to ap-peal the Board the Regional Director's determina-tions.In responseto the Notice To Show Cause the Re-spondentseeksto have the case remanded to the Re-gionalDirector for hearing. It contends that theRegionalDirector improperly overruled the chal-lenges toballots since there was no indication that hehad actually investigated the issue raised by the chal-lenges, to wit, whether the employees had a reasona-ble expectancy of recall-the Regional Directorapparently having conducted no investigation beyondan examinationof theexistingrepresentation caserecord which allegedly contained no material evi-dence bearing on that issue.In essence, the Respon-dent is contending that the Regional Director'sdecision was therefore capricious and arbitrary.By established policy the Board will not review themerits of a Regional Director's determinations undera consent-election agreement, which the parties agreeare final and binding on them, unless fraud, miscon-duct, or suchgrossmistakes are raised so as to implybad faith and support a conclusion that the rulingswere arbitrary or capricious.4 On the record here, andcontrary to the Respondent's contention, we find thatthe consideration of the entire record before the Re-gionalDirector constituted a sufficient investigativebasis for his determinations in Case 22-RC-4745which were not arbitrary or capricious. We thereforefind no issuehas been raised that is properly litigablein this unfair labor practice proceeding. Accordingly,we grant the Motion for Summary Judgment.7 See Pittsburgh Plate GlassCo. v N. L. R B,313 U. S. 146, 162 (1941);Rulesand Regulations of the Board,Secs.102.67(f) and 102.69(c)4 Van Tran Electric Corporation,187 NLRB No. 89(1970);MitchiyoshiUyeda,d/b/a Udaco ManufacturingCompany,164 NLRB700, 701-702(1%7); Sumner Sand& Gravel Company,128 NLRB1368, 1371(1960), enfd.293 F 2d 754 (C.A 9, 1%1).On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THEBUSINESSOF THE RESPONDENTThe Respondent, a corporation organized underthe laws of the State of New Jersey, is engaged in theretail sale and service of automobiles at its principaloffice and place of business, 140 Fifth Street, Plain-field,New Jersey, and at 1750 Route 22, ScotchPlains, New Jersey. In the course and conduct of itsbusiness during 1970, a representative period, the Re-spondent received gross revenues valued in excess of$500,000 and received goods valued in excess of $50,000, which were transported in interstate commerce toits place of business from points outside the State ofNew Jersey.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHE LABOR ORGANIZATION INVOLVEDLocal 259,United Automobile Workers, Interna-tional Union,United Automobile,Aerospace and Ag-ricultural Implement Workers of America,is a labororganization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All shop employees, including service writers,partsmen, porters, lubrication men, bodymen, polish-ers, and mechanics, employed by the Respondent,excluding all other employees including office clericalemployees, new- and used-car salesmen, watchmen,guards, and supervisors as defined in the Act.2.The certificationOn October 8, 1970, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 22 designated the Union as theirrepresentative for the purpose of collective bargaining VANELLA BUICK OPEL, INC.with the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on September 10, 1971, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about September 20, 1971, andat all timesthereafter, the Union has requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about September 20, 1971, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since September 20, 1971, and at all times thereafter,refused to bargain collectively with the Union as theexclusiverepresentative of the employees in the ap-propriateunit,and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices withinthe meaningof Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the appro-priate unit, and, if an understanding is reached, em-body such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. See217Mar-Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a Lamar Hotel,140 NLRB 220,229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;Burnett ConstructionCompany,149 NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board,upon the basis of the foregoing factsand the entirerecord,makes the following:CONCLUSIONS OF LAW1.Vanella Buick Opel, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2. Local 259, United Automobile Workers, Interna-tional Union, United Automobile, Aerospace and Ag-ricultural Implement Workers of America, is a labororganization within the meaning of Section 2(5) of theAct.3.All shop employees, including service writers,partsmen, porters, lubrication men, bodymen, polish-ers and mechanics, employed by the Respondent, ex-cluding all other employees including office clericalemployees, new- and used-car salesmen, watchmen,guards and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since September 10, 1971, the above-named la-bor organization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about September 20, 1971, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela- 218DECISIONSOF NATIONALLABOR RELATIONS BOARDtions Board hereby orders that Respondent, VanellaBuick Opel, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment with Local 259, United Automo-bileWorkers,InternationalUnion,UnitedAutomobile, Aerospace and Agricultural ImplementWorkers of America, as the exclusive bargaining rep-resentative of its employees in the following appropri-ate unit:All shop employees, including service writers,partsmen, porters, lubrication men, bodymen, polish-ers, and mechanics, employed by the Respondent,excluding all other employees including office clericalemployees, new- and used-car salesmen, watchmen,guards, and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at Respondent's place of business copies ofthe attached notice marked "Appendix."5 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 22, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. ReasonableDatedBysteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the eventthatthis Order isenforced bya Judgmentof a United StatesCourtof Appeals,the words in the notice reading"Posted by Order of theNational Labor Relations Board"shall be changed to read"Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcingan Order ofthe NationalLabor RelationsBoard."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with Local259, United Automobile Workers, InternationalUnion, United Automobile, Aerospace and Agri-cultural Implement Workers of America, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection. 7 of the Act.WE WILL, upon request, bargain with the above-named, Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and if an understanding is reached, embody suchunderstanding in a signed agreement. The bar-gaining unit is:All shop employees, including service writers,partsmen, porters, lubrication men, bodymen,polishers, and mechanics, employed by the Re-spondent, excluding all other employees includ-ing office clerical employees, new- and used-carsalesmen, watchmen, guards, and supervisors asdefined in the Act.VANELLABUICK OPEL, INC(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Federal Building, 16th Floor, 970Broad Street, Newark, New Jersey 07102, Telephone201-645-2100.